     Case 8:20-cv-01267-JDE Document 17 Filed 03/31/21 Page 1 of 1 Page ID #:1553




 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   KIMBERLY SUE FOX,                      ) Case No. 8:20-cv-01267-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     ANDREW SAUL,
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is reversed and this matter is remanded for further
22   administrative proceedings consistent with the Court’s Order.
23
     Dated: March 31, 2021
24
25                                              ______________________________
                                                JOHN D. EARLY
26                                              United States Magistrate Judge
27
28
